 


110 HR 1715 IH: Domestic Preparedness Act of 2007
U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1715 
IN THE HOUSE OF REPRESENTATIVES 
 
March 27, 2007 
Mrs. McCarthy of New York introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To authorize the Secretary of Homeland Security to make grants to address homeland security preparedness shortcomings of units of municipal and county government. 
 
 
1.Short titleThis Act may be cited as the Domestic Preparedness Act of 2007. 
2.Grant authority 
(a)In generalThe Secretary of Homeland Security may make grants in accordance with this Act to address homeland security preparedness shortcomings of units of municipal and county government. 
(b)CategoriesEach grant under this section shall be made for one of the following categories of use: 
(1)Equipment and training. 
(2)Improving interoperability between members of a consortium of municipal or county governments. 
(c)Cost sharingThe Federal share of the costs of an activity carried out with a grant under this section— 
(1)may not exceed 70 percent of the total costs of such activity, in the case of a grant for equipment and training; and 
(2)may not exceed 90 percent of the total costs of such activity, in the case of a grant for improving interoperability between members of a consortium of municipal or county governments. 
3.Grant eligibility 
(a)In generalTo be eligible for a grant under this Act, an applicant must be a unit of municipal or county government or a consortium of such units. 
(b)Limitation 
(1)In generalA unit of municipal or county government, or a consortium of such units, may not receive more than one grant under this Act. 
(2)Restriction on additional grant to member of consortiumA unit of municipal or county government that is a member of a consortium that receives a grant under this Act is not eligible to receive an additional grant under this Act individually or as a member of another consortium. 
4.Application 
(a)In generalAny unit of municipal or county government may submit an application for a grant under this section to the Secretary, on behalf of such unit or on behalf of a consortium of which the unit is a member. 
(b)ContentsAn application under this section— 
(1)shall seek funding for one of the categories of use required under section 2(b); and 
(2)shall include the results of a vulnerability assessment in accordance with section 5. 
5.Vulnerability assessment 
(a)In generalThe Secretary may not make a grant under this Act unless the applicant for the grant conducts a vulnerability assessment that assesses the risk and vulnerability of the applicant (including each member of the applicant, in the case of a consortium) to a variety of possible acts of terrorism, including conventional, biological, nuclear, and chemical attacks. 
(b)Requirements for assessmentsThe Secretary of Homeland Security shall prescribe requirements for vulnerability assessments under this section. 
(c)Limitation on grants for equipment or trainingThe Secretary may not make a grant under this Act for equipment and training unless the Secretary determines that the grant will address a need determined in the vulnerability assessment conducted under this section for purposes of the grant. 
6.Use of grantAmounts provided as a grant under this section— 
(1)shall be used only for the category of use under section 2(b) for which the grant is made; 
(2)may be used only for new domestic preparedness initiatives; 
(3)shall not be used to sustain or supplement existing program; and 
(4)may be distributed by the grantee to fire departments, police departments, emergency services, and public health agencies of the grantee. 
7.Relationship to other grant programsThe program of grants under this Act— 
(1)is intended to complement, and not take the place of, the Assistance to Firefighters Program conducted by the Office of Domestic Preparedness; and 
(2)does not affect the eligibility of any person for the Assistance to Firefighters Grants or any other funding made available by the Department of Homeland Security. 
 
